PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Saul Ewing Arnstein & Lehr LLP (Philadelphia)
Attn: Patent Docket Clerk
Centre Square West
1500 Market Street, 38th Floor
Philadelphia, PA 19102-2186



In re Application of LEISTER et al.
Appl. No.: 17/129,059
Filed: 21 Dec 2020
For:  DEVICE FOR COMBINING LIGHT BEAMS WHICH INTERACT WITH ADJACENTLY ARRANGED PIXELS OF A LIGHT MODULATOR
::::::


WITHDRAWAL FROM ISSUE
    37 CFR 1.313






The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313.

The application is being withdrawn to permit reopening of prosecution.  The reasons therefor will be communicated to you by the examiner.

U.S. Patent and Trademark Office records reveal that the issue fee and the publication fee have not been paid.  If the issue fee and the publication fee have been submitted, the applicant may request a refund, or may request that the fee be credited to a deposit account.  However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Fees Due, applicant may request that the previously submitted issue fee and publication fee be applied toward payment of the issue fee and publication fee in the amount identified on the new Notice of Allowance and Issue and Publication Fee Due.  If the application is abandoned, applicant may request either a refund or a credit to a specified Deposit Account.

Telephone inquiries related to this decision should be directed to Michael Caley, Supervisory Patent Examiner, at (571) 272-2286.

The application is being forwarded to the examiner for action.

/Matthew W. Such/_______________________
Matthew W. Such
Director, Technology Center 2800


MWS:mc/lf   /LEE A FINEMAN/